Filed 4/19/21 In re Anthony V. CA2/4
           NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
     California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
 opinions not certified for publication or ordered published, except as specified by rule 8.1115(a). This
  opinion has not been certified for publication or ordered published for purposes of rule 8.1115(a).


    IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
               SECOND APPELLATE DISTRICT
                      DIVISION FOUR


 In re Anthony V. et. al., Persons                           B306356
 Coming Under the Juvenile
 Court Law.

 LOS ANGELES COUNTY                                          Los Angeles County
 DEPARTMENT OF                                               Super. Ct. No.
 CHILDREN AND FAMILY                                         20CCJP01552
 SERVICES,

        Plaintiff and Respondent,

        v.

 ANTHONY V. et. al.,

        Minors and Appellants

      APPEAL from orders of the Superior Court of Los Angeles
County, Kim Nguyen, Judge. Reversed.
      Karen J. Dodd, under appointment by the Court of Appeal,
for Appellants.
      Mary C. Wickham, County Counsel, Kim Nemoy, Assistant
County Counsel, Jessica S. Mitchell, Deputy County Counsel, for
Plaintiff and Respondent.
                        INTRODUCTION

       The juvenile court exercised jurisdiction over Anthony V.,
M.V., and B.V. (collectively, “the V. minors”) under Welfare and
Institutions Code section 300, subdivisions (a), (b), and (j).1 The
court found the V. minors were at risk of serious physical harm
due to their mother’s ex-boyfriend’s: (1) violent conduct toward
their mother; (2) physical abuse of their younger half-sister; and
(3) alcohol and methamphetamine abuse.
       On appeal, the V. minors contend the jurisdictional
findings, and therefore the dispositional orders, pertaining to
them should be reversed because: (1) the court improperly relied
on allegations of physical abuse pertaining only to their two
younger half-siblings to declare them dependents of the court;
and (2) the record does not reflect that at the time of the
adjudication hearing, they were at substantial risk of serious
physical harm due to any inappropriate future conduct on the
part of their mother’s ex-boyfriend. We agree and reverse.

                         BACKGROUND

       E.D. (mother) has a total of eight children. Five of her older
children, J.V., Alexis V., Anthony V., M.V., and B.V., are from her
prior relationship with Alejandro V. At the time this case was
initiated in January 2020, J.V. was an adult. Alexis was 17 years
old, Anthony was 16 years old, M.V. was 14 years old, and B.V.




1     All undesignated statutory references are to the Welfare
and Institutions Code.


                                 2
was 12 years old. Mother had not had contact with Alejandro in
11 years.2
       M.D. is the father of mother’s two youngest children, A.D.
and K.D. (collectively, “the D. minors”). At the time this case was
initiated, A.D. was four years old and K.D. was three years old.
They lived with mother along with their five older half-siblings in
a two-bedroom apartment in Pomona. Up until December 2019,
M.D. also resided with the family in the same household. He and
mother had been in a relationship for the last five years.
       This case arose out of an incident that took place on
December 1, 2019. That evening, mother and M.D. were lying on
their bed with K.D., when K.D. kicked M.D. in a playful manner.
M.D. became upset and hit K.D. with an open hand on the left
thigh, leaving a red mark. K.D. began to cry. At that point, J.V.
came into the bedroom and took her away.
       Mother became angry with M.D. for mistreating K.D. and
told him not to hit her. In response, M.D. head-butted mother on
the left side of her forehead. She countered by scratching him on
the face. M.D. then pushed mother to the ground and kicked her
on the upper part of her legs four times, causing her to sustain
bruises. The altercation ended when one of the older children
entered the bedroom and told them to calm down.
       M.D. left the home on December 3, 2019. He did not return
until approximately two weeks later, when he came to pick up his
truck. At that point, mother told M.D. not to return.
       Subsequently, mother went to the Department of Public
Social Services to seek additional resources. There, she reported


2     Mother has another adult daughter, G.N. The record does
not indicate who G.N.’s father is, or where she resided
throughout the underlying dependency proceedings.


                                 3
the December 1 incident to a social worker, who encouraged her
to file a police report. Consequently, on January 7, 2020, mother
reported the incident to the Pomona Police Department. Her
police report prompted a referral to the Department of Children
and Family Services (Department), which was received the next
day.
        During the Department’s initial investigation, mother
disclosed two other incidents where M.D. exhibited violent
behavior in the household. The first took place in October 2019,
when she and M.D. got into an argument in their bedroom. Alexis
intervened and tried to defend her, at which point M.D. grabbed
him by the neck. They got into a fight, and mother had to
separate them. The second incident occurred in November 2019,
when M.D. forced mother to have sexual intercourse with him
against her will, causing her injury requiring medical attention.
        Mother also reported that Alexis, who used to work with
M.D., told her he saw M.D. using crystal methamphetamine at
work. Although mother stated she had not seen M.D. with any
drug paraphernalia at home, she noticed he was more irritable
and was not sleeping as much.
        On March 20, 2020, the Department filed a petition on
behalf of all six of mother’s minor children under section 300,
subdivisions (a), (b)(1), and (j). The petition alleged the children
were at substantial risk of serious physical harm due to: (1)
M.D.’s violent conduct toward mother and her failure to protect
from his conduct (counts a-1 and b-1); and (2) M.D.’s
methamphetamine abuse and mother’s failure to protect from his
substance abuse (count b-3). The petition further alleged the D.
minors were at serious risk of physical harm due to M.D.’s
physical abuse of K.D. during the December 1 incident (counts a-




                                 4
2, b-2, and j-1). On this particular point, however, the petition’s
allegations made no mention of Alexis, Anthony, M.V., or B.V.
       Throughout the five-month period leading up to the
adjudication hearing held on May 7, 2020, mother, J.V., Alexis,
and the V. minors told the Department they had not seen, spoken
to, or otherwise heard from M.D. since he left the home in
December 2019. Mother reported she was unaware of M.D.’s
whereabouts, and that the phone number she previously used to
contact him had been disconnected. The Department made
several efforts to obtain contact information for M.D. and
Alejandro to notify them of the dependency proceedings. Its
attempts ultimately were unsuccessful.
       At the adjudication hearing, the Department informed the
court that it arrived at an agreement with mother to amend the
petition by striking the allegations pertaining to her, thereby
rendering her a non-offending parent. Subsequently, the juvenile
court dismissed Alexis from the petition at his request, as he
would be turning 18 years old in the next week. With respect to
the V. minors and the D. minors, the court sustained all the
counts as amended,3 and declared them dependents of the court
under section 300, subdivisions (a), (b), and (j).
       Proceeding to disposition, the juvenile court removed the
children from their respective fathers and placed them with
mother under Department supervision. Mother’s case plan
pertaining to the V. minors required her to participate in
individual counseling and a support group for domestic violence


3     In addition to dismissing Alexis from the petition, the
juvenile court amended count b-3 to “conform to proof” and state
the children were at risk of harm due to M.D.’s alcohol abuse in
addition to his abuse of methamphetamine.


                                 5
victims. The V. minors were ordered to attend individual
counseling and conjoint family counseling.
      The V. minors timely appealed.

                           DISCUSSION

I.    Applicable Law and Standard of Review

       Under section 300, subdivision (a), the juvenile court may
exercise jurisdiction over a child if it finds “[t]he child has
suffered, or there is a substantial risk that the child will suffer,
serious physical harm inflicted nonaccidentally upon the child by
the child’s parent or guardian.” Pursuant to section 300,
subdivision (b)(1), the juvenile court may exercise jurisdiction
over a child if it finds “[t]he child has suffered, or there is a
substantial risk that the child will suffer, serious physical harm
or illness, as a result of the failure or inability of his or her parent
or guardian to adequately supervise or protect the child[.]”
Lastly, per section 300, subdivision (j), the court may exercise
jurisdiction over a child upon finding “[t]he child’s sibling has
been abused or neglected, as defined in subdivision (a), (b), (d),
(e), or (i), and there is a substantial risk that the child will be
abused or neglected, as defined in those subdivisions.”
        “‘The basic question under section 300 is whether
circumstances at the time of the hearing subject the minor to the
defined risk of harm.’ [Citation.]” (In re J.N. (2010) 181
Cal.App.4th 1010, 1022, italics added.) “While past harmful
conduct is relevant to the current risk of future physical harm to
a child [citations], the evidence as a whole must be considered.
‘[P]revious acts of neglect, standing alone, do not establish a




                                   6
substantial risk of harm; there must be some reason beyond mere
speculation to believe they will reoccur. [Citations.]’ [Citations.]”
(Id. at p. 1025.)
       We review a juvenile court’s jurisdictional orders for
substantial evidence. (In re Yolanda L. (2017) 7 Cal.App.5th 987,
992.) Under this standard, “we view the record in the light most
favorable to the juvenile court’s determinations, drawing all
reasonable inferences from the evidence to support the juvenile
court’s findings and orders.” (Ibid.) “We do not reweigh the
evidence, evaluate the credibility of witnesses, or resolve
evidentiary conflicts. [Citation.]” (In re Dakota H. (2005) 132
Cal.App.4th 212, 228.)
       “Substantial evidence must be of ponderable legal
significance. It is not synonymous with ‘any’ evidence. [Citation.]
The evidence must be reasonable in nature, credible, and of solid
value. [Citation.]” (In re Dakota H., supra, 132 Cal.App.4th at p.
228.) “The appellant has the burden of showing there is no
evidence of a sufficiently substantial nature to support the
finding or order. [Citations.]” (Ibid.) “‘ . . . “The ultimate test is
whether it is reasonable for a trier of fact to make the ruling in
question in light of the whole record.” [Citation.]’ [Citation.]” (In
re Yolanda L., supra, 7 Cal.App.5th at p. 992.)

II.   Analysis

      The V. minors contend the juvenile court’s jurisdictional
findings should be reversed. They advance two arguments in
support of this position. We address each in turn.
      First, the V. minors contend the court erred by exercising
jurisdiction over them based on counts a-2, b-2, and j-1, which




                                  7
pertained to M.D.’s physical abuse of K.D. They argue
jurisdiction was improper based on those counts because the
allegations in support thereof only pertained to the D. minors,
and did not mention the V. minors. We agree.
        As the V. minors correctly observe, the Department did not
allege they were at risk of harm due to M.D.’s physical abuse of
K.D. The amended petition’s only allegations on this point were
pled in counts a-2, b-2, and j-1, which were identical and read as
follows: “On 12/1/19, the children [A.D.] and [K.D.]’s father,
[M.D.], physically abused the child [K.D.] The father struck the
child [K.D.]’s left thigh with the father’s hand resulting in the
child sustaining a red mark to the child’s thigh. Such physical
abuse of the children by the father caused the child unreasonable
pain and suffering. The physical abuse of the child by the father
endangers the child’s physical health and safety and places the
child and the child’s sibling [A.D.] at serious risk of physical
harm.” (Italics added.)
        At the adjudication hearing, however, the juvenile court
found all of mother’s minor children, including the V. minors,
were at risk of harm due to M.D.’s physical abuse of K.D.
Specifically, in sustaining counts a-2, b-2, and j-1, the court
stated: “[K.D.] is a very, very, very young child, and clearly [M.D.]
has physically abused her and there was a red mark. I think that
was serious abuse, given her very young age, and I think given
all of the obvious . . . violent acts done by [M.D.], there is an
ongoing risk of harm. I think the siblings remain at [risk of] harm
as well, and so the Court will sustain [those counts].”4 (Italics


4      The Department states it “reads the case differently” and
asserts the juvenile court made jurisdictional findings pertaining
solely to the D. minors when it sustained counts a-2, b-2, and j-1.


                                 8
added.) In so doing, the juvenile court erred by making
jurisdictional findings pertaining to the V. minors based on
allegations not found in the petition. (See In re Andrew S. (2016)
2 Cal.App.5th 536, 544 [reversing jurisdictional finding based on
the father’s failure to protect his children from the mother’s
physical abuse because “the Department never made any such
allegation,” and therefore the father “had no notice or opportunity
to defend against it. [Citation.]”].)
       Next, the V. minors argue that the other jurisdictional
findings pertaining to them are not supported by substantial
evidence. Specifically, they contend the record does not establish
that at the time of the adjudication hearing, they were at risk of
serious physical harm due to M.D.’s violent conduct toward
mother or substance abuse. For the reasons discussed below, we
again agree with the V. minors’ argument.
       First, the evidence demonstrates mother is not going to
continue her relationship with M.D. Mother reported the
relationship is over, and that she has no plans to reunify with
him. She acknowledged M.D. was overly controlling, as he did not
allow her to work, go shopping alone, or get dressed up. She


In the Department’s view, the record indicates “the court
misspoke, or the reporter misheard when stating ‘siblings’ in [the
findings on] the physical abuse counts.” We conclude the V.
minors’ construction of the record is accurate. The minute orders
from the adjudication hearing state the V. minors were declared
dependents of the court under section 300, subdivisions (a), (b),
and (j). The amended petition’s only allegations under
subdivision (j), however, related to M.D.’s physical abuse of K.D.
Accordingly, the record suggests the juvenile court did, in fact,
rely on those allegations in exercising jurisdiction over the V.
minors.


                                9
related she “feels relieved now that [M.D.] is gone.” Since ending
the relationship, mother has been able to secure a job, and
reported that, overall, she “‘feel[s] so much better[.]’”
       Second, the record reflects M.D. is not going to reside with
mother and the V. minors in the future. As noted above, in the
five-month period following his departure from the home in mid-
December 2019, M.D. has not returned. Since then, M.D. has not
seen or had any contact with mother or any of her children. His
whereabouts were unknown at the time of the adjudication
hearing, and mother reported she did not have updated contact
information for him. Mother also related she would not allow
M.D. to return to the household, that she has told all of her
children they cannot see their fathers, and that she planned to
move to a new home. In light of this evidence, we reject the
Department’s contention that M.D. will likely “find his way back
into [the family’s] lives” because he and mother have two young
children together. The Department’s assertion lacks evidentiary
support, and is nothing more than “pure speculation” about
M.D.’s future conduct, which cannot support a finding of
dependency. (See In re Steve W. (1990) 217 Cal.App.3d 10, 22-23.)
       Lastly, the evidence shows mother has been cooperative
with the Department and expressed willingness to participate in
services, including domestic violence classes, mental health
services, and therapy. Following the December 1 incident, she
initially reached out to the Department of Public Social Services
for assistance, and agreed to file a police report per the social
worker’s recommendation. When the Department got involved,
mother agreed to a safety plan. She has been forthright when
speaking with the Department, the police, and representatives
from other agencies. Mother has also expressed willingness to




                                10
participate in a Child and Family Team Meeting, and agreed to
schedule the meeting when it is appropriate to hold it in-person,
given the safety concerns presented by the COVID-19 pandemic.
       In summary, the evidence fails to establish that at the time
of the adjudication hearing, the V. minors were at substantial
risk of serious physical harm due to any inappropriate conduct by
M.D. (See In re J.N., supra, 181 Cal.App.4th at pp. 1022, 1025.)
Accordingly, we reverse the court’s jurisdictional findings
pertaining to them. Those findings therefore cannot support the
dispositional orders concerning the V. minors. (See In re Andrew
S., supra, 2 Cal.App.5th at pp. 544, 548.) Consequently, we
reverse those orders as well.




                                11
                         DISPOSITION

      The jurisdictional findings and dispositional orders
pertaining to Anthony V., M.V., and B.V. are reversed.



      CURREY, J.



      We concur:




      MANELLA, P.J.




      COLLINS, J.




                                12